PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 13/576,565
Filing Date: 1 Aug 2012
Appellant(s): Li, Li and Li, Qunzhu



__________________
Li et al.
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 4/21/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/24/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
Claims 1-7, 10, 13-25, 27, 29, and 31-33 are pending. Outstanding rejections include a rejection of all pending claims under 35 USC 103 and a non-statutory double patenting rejection of all pending claims.
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejection - 35 USC 103
Claim(s) 1-7, 10, 13-25, 27, 29, 31, and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Chinese Patent Application Publication no. 1664074A, published 9/2/2005 (reference pages below are to the English Translation of CN 1664074A provided by applicant on 06/01/2016 and the figures originally cited).
With respect to claims 1-7, 10, 13-25, 27, 29, 31, and 33, Li discloses an FCC method (see e.g. figure 1; p. 18 - p. 21) comprising: reacting hydrocarbon materials with a catalyst in a riser reactor (p. 1, ¶ 3-4) generating gas, oil, and reacted catalyst (p. 21, ¶ 2); separating the reacted effluent in a settler producing a spent catalyst and a reacted effluent of gas and oil (p. 1, ¶ 3); stripping the separated catalyst in a stripping zone (p. 1, ¶ 3); regenerating the stripped catalyst in a regenerator by burning (p. 1, ¶ 3); and cooling at least a portion of the hot regenerated catalyst in a regenerated catalyst cooler using heat extraction medium fluid 37A/B/C that flows through a heat taking element in the tube side of the cooler 8A/B and fluidizing gas 35A/B/C distributed in the lower portion of the cooler (figure; p. 18, ¶ 3-4) before transferring the cooled catalyst directly to the riser for reuse (p. 4, ¶ 1; figure).
Li teaches that the regenerated catalyst cooler(s) comprise one or more coolers located inside or outside the regenerator (p. 2, ¶ 4). There may be separate coolers to adjust one or more of the risers and/or the regenerator or one catalyst cooler with a plurality of outlets for sending catalyst to each of the desired riser reactors and regenerator (e.g. p. 2, ¶ 4 to p. 4, ¶ 1). This includes wherein a catalyst cooler is connected to a riser and used to adjust the reaction temperature of each zone in the riser or the temperature. The cooler cools the catalyst to a temperature from 200 to 720ºC (p. 3, ¶ 2). The coolers may comprise a shell which the catalyst flows through and houses tubes (heat taking element) in the upper portion and fluidizing media in the lower portion, each for providing cooling (p. 18, ¶ 3-4). The temperature of the cooled catalyst is controlled using the flowrate of the fluidized media, the heat-taking media through the tube, or by adjusting the temperature of the regenerator which includes by adjusting the flow of cold catalyst returning to the regenerator (p. 4, ¶ 1; p. 8, ¶ 1; p. 18, ¶ 4- p. 20, ¶ 1). Fluidizing medium 35A/B enters the cooler below and downstream from the tubes (heat exchange element) (Figure; see p. 18, ¶ 3-4)). Heat taking media includes water, steam, oil (p. 18, ¶ 4). The term “mixing buffer space” is not used in Li, however, the space in the catalyst cooler in which cooled catalyst and the fluidizing gas mix before leaving the cooler is interpreted as the mixing buffer space for blending and buffering (figures; p. 18, ¶ 3-4). Note, blending is not used in the instant application with respect to the cooler, but does teach the mixing buffer space, for mixing catalyst and fluidized gas and thus blending is interpreted as a synonym for mixing.
Li teaches that the reaction zone may comprise one or more risers having a plurality of zones (p. 5, ¶ 3; p. 6, ¶ 1). One example is one heavy oil riser with two reaction zones (p. 2) wherein the first zone temperature is controlled with cold regenerated catalyst and the second is controlled with a cold shock agent that may include hot or cold regenerated catalyst, among other agents (p. 5, ¶ 1). The feed to the reaction zone(s) includes hydrocarbon oil feedstock, regenerated catalyst which may be one or a mixture of uncooled regenerated catalyst or cooled regenerated catalyst, and a fluidizing gas (p. 5, ¶ 5 to p. 6, ¶ 2). The feed and catalyst mixture enters the riser in a pre-lift section of the risers or auxiliary rising pipes (p. 9, ¶ 1; p. 15, ¶ 1; p. 18, ¶ 3- p. 20, ¶ 1; p. 23, ¶ 3). The temperature of the catalyst mixture is controlled by adjusting the amount of each of the cold and hot catalyst supplied (p. 6, ¶ 2), which includes sending a portion of regenerated catalyst through the cooler and a portion bypassing the cooler. “After the lifting mixing of the cold regenerated catalyst and the hot regenerated catalyst by a lifting medium 32 in the pre-lifting zone 4 of the heavy oil riser reactor, the temperature reaches equilibrium" (p. 19, ¶ 2). The pre-lift medium includes e.g. gas, oil, water (p. 15, ¶ 1). The first reaction mixture from a first reaction zone may be mixed with a cold shock agent to independently adjust the mixture temperature and passed to the subsequent zone (p. 1, ¶ 4 to p. 2, ¶ 2; p. 5, ¶ 1; p. 5, ¶ 1). The cold shock agent ay include water, oil, cold regenerated catalyst, cold spent catalyst, etc. (p. 5, ¶ 1). Thus, cold regenerated catalyst may be passed directly to the second reaction zone to independently control the temperature. Cold regenerated catalyst may be passed through auxiliary or assistant riser with pre-lift media to a zone of one or more riser reactors as a cold shock or quenching agent for reuse in the riser (p. 6, ¶ 1). The operating temperature in the riser may be controlled using the hydrocarbon to oil ratio, the amount of cold catalyst and hot catalyst, temperature of cold catalyst (p. 6; p. 8, ¶ 1; p. 20, ¶ 1), multi-point feeding (p. 17, ¶ 3), and cold shock or quenching agents (p. 5, ¶ 2). The second reaction mixture is the mixture which is separated in the settler and regenerated (p. 2, ¶ 3).
Li teaches that the regenerator may comprise single-stage regeneration or two-stage regeneration wherein semi-regenerated catalyst is obtained from a first stage and regenerated in a second stage to obtain fully regenerated catalyst (p. 14, ¶ 3-4). The regeneration device/process may utilize conventional methods and devices for coke-burning regeneration (p. 15, ¶ 2). Hot regenerated catalyst is sent to a cooler or directly to a riser without cooling (p. 3, ¶ 1). Cooled catalyst may be recycled to the regenerator to regulate temperature therein (p.3, ¶ 4).
Claim 32 is rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Chinese Patent Application Publication no. 1664074A, published 9/2/2005 (reference pages below are to the English Translation of CN 1664074A provided by applicant on 06/01/2016 and the figures originally cited) in view of Palmas (US 2010/0152515).
With respect to claims 32, Li discloses an FCC method as claimed in claim 1 and described above. Li teaches wherein one or more reactors comprising two or more reaction zones for cracking heavy gas oil.
Further, with respect to processing in an FCC system comprising a single riser with a single reaction zone or plurality of reaction zones as taught in Palmas (figure; 0018; 0022). It would have been obvious to one of ordinary skill in the art at the time of the invention to operate the process of Li with a single riser having one reaction zone to do no more than obtain predictable results of conversion of the heavy oil to lighter products using the single reaction zone. While the product slate and operating conditions would be tailored based on the reaction zones provided, whether one, two or six, the use of a single reaction zone is obvious and the results expected.  

Claim Rejection – Double Patenting
Claims 1-7, 10, 13-25, 27, 29, 31 and 32-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-30 of copending Application No. 17/066,484 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because while the claims are not identical the limitations of claims 1-7, 10, 13-25, 27, 29, 31 and 32-33 all limitations are claimed in the reference application in overlapping scope.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


(2) Response to Argument

Appellant’s Argument I(i), pages 12-17
Appellant argues claim limitation “wherein when the one riser reactor comprises at least two reaction zones, the one regenerated catalyst cooler is . . . used to adjust the reaction temperature of each of the reaction zones of the one riser, so as to keep the reaction temperature of each of the reaction zones in optimal value, respectively; or when the one riser reactor comprises only one reaction zone . . .  to adjust the reaction temperature of the only one reaction zone of the one riser reactor, so as to keep the temperature in optimal value” is a
“functional overall means [that] should not be split and the non-obviousness of the claimed Feature 1 should be evaluated in entirety”. Id. at 13. Thus, Appellant argues that the obviousness rejection may not stand on a single embodiment having two or more reaction zones or a single embodiment having only one reaction zone, but must cover both embodiments to properly reject independent claim 1. Appellant argues Li does not disclose both embodiments or the limitation as a functional overall means limitation. 
Appellants arguments have been considered but are not persuasive. First, Appellant errs in the claim interpretation that Feature 1 is a functional overall means comprised of the alternative embodiments which must be considered in whole. Functional overall means is not a term utilized in patent law and no such claim construction principal is discussed in the MPEP. The instant claims are Markush claims that claim alternative embodiments with respect to the number of reaction zones within the reactor. See MPEP 2117. The current claim interpretation selects one of the embodiments in the instant claims merely splits a single limitation into its alternatively recited embodiments and therefore is not “split[] excessively” to the extent that it “does not even reflect the sequence, function of the above basic step” as argued by Appellant. See Appeal Brief at 13. Further, the invention is expressly claimed as interpreted in embodiments of claim 32 and 33. Dependent claim 32 exemplifies a process taking place in a single riser having “only one reaction zone”, while claim 33 presents a process occurring in a single riser having “only at least two reaction zones”. If “a functional overall means limitation” requires both embodiments, claims 32 and 33 would be improper dependent claims. 

Appellant’s Argument I(ii), pages 12-17
Next, Appellant argues the Li reference fails to teach (i) one riser comprising one reaction zone or comprising two or more zones, and (ii) adjusting the reaction temperature of multiple reaction zones with one cooler. Id. at 14. Appellant argues the invention of Li requires two essential features that go against the instant claim 1: the presence of cooler B for cooling the second reaction zone and a corresponding auxiliary riser.  Id. at 15-16 (citing the example on page 18). Appellant also argues Li’s teaching of cold regenerated catalyst followed by the term “cold shock” agent suggests rapid, “sudden and uncontrolled” cooling synonymous with quenching which Appellant concludes takes “the reaction temperature outside of the optimum value”. Id.  Appellant further argues Examiner has not established “cold shock” would not produce wide swings in temperature.
Appellant’s arguments are not persuasive. Regarding Li requiring two risers, a heavy oil along with a gasoline or auxiliary riser, (i) Li teaches using one or more reactors having two or more reaction zones, which includes one reactor having two reaction zones as claimed in each independent claim. Li Patent, at 5, 18. Li is good for all it teaches and not merely preferred embodiments. Additionally, Li describes the invention operating in one of two embodiments. “The present invention may be solely implemented, that is, independently complete the process of reaction, regeneration, separation and so on, and may also be jointly implemented with the catalytic conversion device of another set of raising pipe or fluidized bed” for cracking gasoline in a second reactor unit. Li Patent, at 5, par. 3. The “joint implementation mode” has “two raising pipes, which are a heavy oil raising pipe and a gasoline riser reactor”. Li Patent, at 8, par 4. On the other hand, the sole implementation mode is a single riser comprising multiple zones for reacting heavy oil, at 5, par. 3-5, with no gasoline reactor. The sole implementation mode may comprise an auxiliary raising pipe, however, this is not a second reactor. “[T]he auxiliary raising pipe is a transporting pipe and is in communication with the middle [] of the heavy oil riser reactor.” Li reactor, at 6, par. 1. The auxiliary riser acts as a mere conduit for transporting the cold catalyst and cold shock agent. Id. Regarding claim 32 in which a single riser comprising a single reaction zone is required, Palmas is cited for its teaching using one reactor comprising only one reaction zone (taught as one or more reaction zones).
With respect to (ii) controlling the temperature of each of the two or more reaction zones, Li teaches controlling the temperature of the reaction zones in its optimum valve. Li Patent, at 13, par. 2. With respect to the sole implementation method, Li teaches a method having two catalyst coolers, one to cool regenerated catalyst past to the first reactor zone, and a second cooler providing cooled catalyst to the second reaction zone. Li Patent, at 6-7. This allows controlling each reaction zone, but with two coolers. However, Li also teaches wherein the “catalyst cooler of the present invention is provided with one or more catalyst outlets, wherein one of them is used to transport the cold regenerated catalyst back to the regenerator, . . . [t]he other one or two catalyst outlets are individually used to transport the cold regenerated catalyst to recycle to on ore two raising pipes (reactor), and the temperatures of the reaction zones” controlled “to maintain it at the optimum value.” Id. at 4. Thus, the two catalyst coolers may be replaced with a single cooler for cooling regenerator and the multiple zones as contemplated by Li. Additionally, Li teaches embodiments using one cooler for one reaction zone and a cold shock agent in the second reaction zone, not a second cooler. “Cold shock agent” is defined in Li as cold spent or regenerated catalyst and is used “to conveniently control the temperatures of each of the reaction zones”. Li Patent, at 5, par. 1-2. Applicant has not shown that “cold shock agent” infers a lack of control of reactor temperature, such is not implied in the general art, and such is contrary to the direct teaching of Li. 

Appellant’s Argument II, page 19-23
Appellant argues that Li fails to teach “blending and buffering the cooled regenerated catalyst in a catalyst mixing buffer space being disposed in the downstream location of the regenerated catalyst cooler before the cooled regenerated catalyst entering the riser reactor” as required in claims 13 and 20 (Appellant’s “Feature 2”). Appeal Brief, at 19. Appellant then presents four conclusory statements regarding (I) radial gap, (2) figures fail to present a downstream axial space, (3) up-flow mode, and (4) size calculations of the buffering space. Id. at 21-22. Appellant argues against the obviousness of Feature 2 over Li concluding (1) the long standing common knowledge that catalyst cooler is isothermal is wrong, (2) discussion regarding the radial temperature in a commercial unit; and (3) lack of documentary evidence that Li teaches a mixing buffer space. 
Appellant’s arguments here are not persuasive. The majority of the arguments have been previously addressed in the previous Examiner’s Answer (2/7/2019) and Board Decision (10/8/2020). Following is the interpretation of mixing buffer space and how it is satisfied by Li. Mixing buffer space is given its broadest reasonable interpretation in light of the specification and ordinary meaning of the terms (see Office Action mailed 4/4/2017, pages 3-4). The “mixing buffer space” is not described in the instant application. Looking at all mentions in the specification of a mixing buffer space and giving the terms their plain meaning, the term is defined as a lower region of the catalyst cooler in which the catalyst is combined (mixed) with the fluidizing media and withdrawn from the cooler. The specification was examined to glean a definition of the mixing buffer space. No express definition was provided in the specification. Relevant portions of the specification which define the cooler which houses the mixing buffer space disclose a cooler with "[the catalyst entrance of the shell of the described catalyst cooler directly (or through a pipeline)" having “internal components in the cooler for removing heat", "fluidized media distribution facilities under the cooler", and “a buffer space for mixed buffer catalyst” (page 4, lines 18-21). The catalyst is "cooled by catalyst cooler within 200 to 720°C” or "within 360 to 650°C" with the temperature of the cold regenerated catalyst "controlled by adjusting the flows of the fluidized media and/or taking-heat media or adjusting other parameters” (page 5, lines 13-24; page 6, lines 1-8). The coolers are defined as “traditional industrial equipment” with the invention including a variety of structures and transmissions which one of skill in the art can easily understand (page 7, lines 8-14; page 8, lines 23-25). “When the cold regenerated catalyst through the catalyst cooler enters into the riser reactors directly (or fluidized bed reactor), the temperature of the cold regenerated catalyst in the reaction zones of riser reactors (or fluidized bed reactors) can be controlled by adjusting the flows of fluidized media and/or taking-heat media and/or the flows of cold catalysts retuned to the regenerator or adjusting other parameters." (page 7, lines 18-23; see also page 8, lines 11-15).
The specification defines mixed buffer space as “a buffer space for mixed buffer catalyst”, catalyst exiting “the catalyst mixed buffer space in the downstream of the described catalyst cooler", “the mixing buffer space in the lower part”, and “the regenerated catalyst after cooling enters into the mixing buffer space in the lower part”. Further, the transmission of catalyst forms the buffer space to the regenerator/reactor may all occur outside or within the cooler's shell (page 5, lines 1 -6). From each of the figures (mixing buffer space is designated 9A, Figure 1; 9A and 9B in Figures 2-4) the heat exchanger is depicted as (not to scale) a shell housing (e.g. Figure 1, 8A) with a heat-exchange element (e.g. Figure 1, element fed by 37A) positioned in the upper portion of the shell (8A), extending through a portion of the shell and located above a fluidizing gas inlet (Figure 1, fed by fluidizing gas 35A), with empty space (Figure 1, 9A) between the tube and distributor labeled the mixing buffer space. In the figures, the buffering space appears to be contained below the mid line and within the lower portion of the shell (though the drawing is not to scale). The specification indicates that a number of catalyst withdraw lines are connected to the buffering space and the figures show these withdraw lines (e.g. Figure 1, 12A) are connected to the vessel/ buffering space below the fluidizing media distributor. The reference numeral 9 indicates that the buffering space is at least in part above the fluidizing media distributor. Thus, the fluidizing media distributor, at least in some embodiments, appears to be located within the buffer space which would cause mixing of the fluidizing media and catalyst in the buffer space. With respect to the specification, there is not description in terms of function, apparatus dimensions, or operating conditions for mixing buffer space.
Next, mixing buffer space does not appear to be a term in the art. Looking at the ordinary meaning of the phrase “a mixing buffer space", mixing indicates combining or blending together into one mass or mixture (to combine or join; to create by combining ingredients; to add to another; a mixture of ingredients; or a combination of diverse elements), which could be combining two streams such as the cooled catalyst and the fluidizing gas into one stream. Buffer is something that lessens the shock of an impact or protects by intercepting or moderating adverse influences and space is a blank or empty area or an area provided for a purpose. Considering the definitions provided to the words mixing, buffer and space and considering the figures and disclosure in the instant specification, a mixing buffer space can reasonably be interpreted as simply an area in the lower region of the shell/cooler designated for combining the catalyst with the fluidizing gas and/or hold up  or space between the cooling tube and catalyst outlet which the cooled catalyst particles together pass through as the catalyst particles travel from the shell inlet in the upper region to the outlets in the lower base of the shell. This interpretation would allow the space “to perform mixing and buffering functions” as suggested by appellant. 
There is no indication that the buffer space imparts any limitations beyond the empty area which allows the catalyst to pass through as it makes its way from the upper region of the shell and out of the withdraw lines in the lower region of the shell. There are no details regarding mixing in the claim that would require “a uniform and stable temperature" as argued by appellant and no details provided in the specification that require the mixing step occur in any particular manner, under any particular conditions, for any time or happening, or to solve any known problem. Outside the phrase mixing/mixed buffer space, the instant specification does not use the word mix/mixed/mixing/mixture in discussing the steps of cooling the regenerated catalyst or the catalyst cooling apparatus. 
Therefore, Li teaches a “mixed buffer space” and satisfies the limitations of claims 13 and 20. “Downstream axial space”, “uniform and stable temperature” and “preventing radial temperature difference caused by non-uniform and abnormal flow” limitations Appellant argues are not taught by Li are not claimed limitations. Similarly, Appellants key facts regarding the fluidizing gas of Li set in a radial gap, no downstream axial space, use of an up-flow mode, and size calculation of the mixing buffer space, again are not claimed limitations and not persuasive to rebut the teaching of Li with respect to the anticipated claim limitations. Lastly, Appellant’s arguments with respect to the teaching away and commercial use of a separate process are not relevant to the current rejection which anticipates the claimed cooler. Further, the specific arguments presented, and previously presented in the declarations, do not compare and show unexpected results of a claimed system to the closest art of record.

Appellant’s Argument III, page 23-28
Appellant argues Examiner fails to consider the synergistic effect and unexpected results of claims 1, 13, and 20 as a whole. Appellants allege the criticality and unexpected results are presented by five Declarations by Zhang, Gao, and Li and Annexes 1-54 and such have not been considered by Examiner with adequate documentary evidence. Appeal Brief, at 23. Appellant argues three specific points: 
(i) Examiner overlook the overall understanding of the independent claims by dividing Feature 1 and Feature 2. Id. at 24.
First, Feature 2 is not a limitation in claim 1, only claims 13 and 20. Second, Appellant’s arguments with respect to improper division of the claim are in error. The claim presents a process having two embodiments with respect to the reaction zone. It is not improper to consider a single embodiment where multiple embodiments are presented. The divisibility of Feature I is further discussed under Argument I, supra.
(ii) Appellant argues expert and article opinions prove unexpected technical effect of claimed Feature 1 and 2. Id. at 24-25. 
Appellant argues concept of optimization of multi reaction zones and control of reaction, independent control of regeneration temperature, catalyst-to-oil ratio and reaction temperature in a commercial unit; and optimal control of reaction temperature of multi-zones of a riser in a commercial unit, show unexpected results. Evidence of such unexpected results is 3 opinions of inventors running results on commercial units and academic acknowledgement.
In response, the evidence alone is not sufficient to show unexpected results over the prior art which teaches the limitations of the claimed invention. Each of the affidavits were previously addressed in the subsequent office actions. Li also teaches the same benefits of catalyst-oil ratio becoming independently regulatable, Li at 15, maintaining the reaction temperature of the reaction zones at optimum values, Li at 16, and independent control of reaction zones and regeneration temperature, Li at 16.  
(iii) Appellant argues unexpected results and commercial success show claimed invention is unobvious over Li. Id. at 25-28.
Appellant claims (1) Li has two risers, not one. 
In response, as discussed in detail above, the second “auxiliary riser” is not a riser reactor but merely means for transporting cooled regenerated catalyst. 
Appellant states as of 2014,15 commercial units of the instant invention were applied onstream and no one is willing to apply Li since 2008. 
In response, 15 commercial units and non-use of the cited art does not negate the teaching in the prior art of the claimed invention or show the claimed invention is novel over Li.
	Appellant further argues documentary Evidences and the five declarations have not been considered sufficiently because Examiner failed to provide written documentary support to rebut the evidence provided. 
	In response, the declarations were considered at the time submitted and addressed in the subsequent office action. Further note that the initial declarations were filed prior to latest amendment incorporating Feature 1. After consideration of the declaration and secondary evidence, the claim was maintained obvious because all the elements of the claimed composition were accounted for in the prior art and the evidence of successful operation of and acknowledgement of the claimed invention does not negate the teachings of the prior art. 
	1. Appellant argues unexpected results shown in Tables 1, 2 and Annexes 1-50 shows increase in profit of an existing unit; praise of 10 experts in the area; and two awards.
	2. Appellant argues commercial success over Li on sales of the process.
	3. Appellant argues long-felt need and failure of others. 
	Li teaches the same claim limitations achieving the same individual reaction zone and regenerator control with the same benefits as alleged from the claimed invention. The presented evidence cites positive attributes of the claimed invention but does not contrast the cited reference. 

Appellant’s Argument IV, page 28-30
Appellant argues “blending and buffering” is not taught by Li and the reasoning and support provided is inadequate. Li fails to teach independent and separate catalyst buffer space and uniform and stable catalyst temperature. Appellant further argues previously presented rejections under 103, response to arguments, and responses to evidence presented in the various affidavits are not sufficient because they are not supported by documentary evidence. 
Appellant’s arguments are not persuasive. Mixing buffer space is taught by Li as taught in detail with respect to Argument II above. Independent and separate catalyst buffer space and uniform and stable catalyst temperature are not limitations in the present claims and thus need not be taught by Li. Documentary evidence is not required to rebut appellants arguments, mostly conclusory, presented in the affidavits. The evidence presented was not sufficient to overcome the rejections for the reasons previously disclosed. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/BRANDI M DOYLE/Examiner, Art Unit 1771                                                                                                                                                                                                        
Conferees
/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771                                                                                                                                                                                                        
/Walter D. Griffin/Supervisory Patent Examiner, Art Unit 1774

                                                                                                                                                                                                        Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.